Title: To James Madison from Anthony Terry, 6 December 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 6 December 1805, Cádiz. “After having forwarded to Algeziras the Original of the above; I have obtained a Copy of the order issued by the British Government, and received by the Danish Consul, respecting the free entry to this Port & St. Lucar of neutral Vessels, by which you will be informed that it is not in the least favourable for our Citizens to face said Ports with the Produce of the United States.
          “I expect however that as Soon as the British Government is informed that there is no fleet in this Port, it will mitigate Said order.
          “This Place with respect to business is quite at a Stand, nothing whatever doing, on⟨ly⟩; a few negociations in Government Paper; a grea⟨t⟩; quantity of Wheat & flour remains in Stores witho⟨ut⟩; a purchaser offering.”
          Adds in a postscript: “Governmt. notes 46 a 461⁄2 ⅌.”
        